Citation Nr: 0827720	
Decision Date: 08/15/08    Archive Date: 08/22/08	

DOCKET NO.  06-31 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for "smoking 
addiction." 

2.  Entitlement to service connection for visual impairment. 

3.  Entitlement to service connection for hypertension as 
secondary to in-service exposure to ionizing radiation and/or 
use of tobacco products. 

4.  Entitlement to service connection for coronary artery 
disease as secondary to in-service exposure to ionizing 
radiation and/or use of tobacco products. 

5.  Entitlement to service connection for cataracts as 
secondary to in-service exposure to ionizing radiation. 

6.  Entitlement to service connection for glaucoma, including 
as secondary to in-service exposure to ionizing radiation. 

7.  Entitlement to service connection for a bladder growth as 
secondary to in-service exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to March 
1962 and from January 1963 to December 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for "smoking 
addiction" was received in November 2004.

2.  Chronic visual impairment was not shown in service or for 
many years thereafter, nor is it the result of any 
incident(s) of active service.

3.  Chronic hypertension was not shown in service or for many 
years thereafter, nor is it the result of any incident(s) of 
active service, including exposure to ionizing radiation.

4.  Coronary artery disease was not shown in service or for 
many years thereafter, nor is it the result of any 
incident(s) of active service, including exposure to ionizing 
radiation.

5.  Cataracts were not shown in service or for many years 
thereafter, nor are they the result of any incident(s) of 
active service, including exposure to ionizing radiation.

6.  Glaucoma was not shown in service or for many years 
thereafter, nor is it the result of any incident(s) of active 
service, including exposure to ionizing radiation.

7.  A bladder growth was not shown in service or for many 
years thereafter, nor is it the result of any incident(s) of 
active service, including exposure to ionizing radiation.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for "smoking 
addiction" is precluded by law.  38 U.S.C.A. § 1103 (West 
2002); 38 C.F.R. § 3.300 (2007).

2.  Chronic visual impairment was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

3.  Chronic hypertension was not incurred in active service, 
nor may it be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

4.  Coronary artery disease was not incurred in active 
service, nor may it be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

5.  Cataracts were not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. § 3.303 (2007).

6.  Glaucoma was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

7.  A bladder growth was not incurred in active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in December 2004, May, July, and September 
2005, March and April 2006, and in May 2007, VA notified the 
appellant of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This letter informed the appellant to 
submit medical evidence relating the claimed disabilities to 
active service and noted other types of evidence the veteran 
could submit in support of his claims.  The veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA has substantially satisfied the requirement 
that the veteran be advised to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As will be explained below in greater detail, the evidence 
does not support granting service connection for any of the 
veteran's claimed disabilities.  Thus, any failure to notify 
and/or develop these claims under the VCAA cannot be 
considered prejudicial to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in May 2007, as is now required 
by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, the Board finds that VA met its duty to notify the 
appellant of his rights and responsibilities under the VCAA.  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
December 2004, May, July, and September 2005, and March and 
April 2006 letters all were issued to the appellant and his 
service representative prior to the May 2006 rating decision 
which denied the benefits sought on appeal; this, this notice 
was timely.  Because the appellant's claims are being denied 
in this decision, any question as to the appropriate 
disability rating or effective date is moot and there can be 
no failure to notify the appellant.  See Dingess, 19 Vet. 
App. at 473.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; the veteran has not contended 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Simply stated, the 
standards in McLendon are not met in this case.  As will be 
explained below in greater detail, there is no evidence that 
the veteran currently experiences any disability due to his 
claimed disabilities or that he was exposed to ionizing 
radiation during active service.  Accordingly, VA 
examinations are not required.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
veteran and no further action is necessary to meet the 
requirements of the VCAA.

The veteran in this case seeks service connection for 
multiple disabilities.  Specifically, he contends that he 
incurred a "smoking addiction" and visual impairment during 
active service.  He also contends that he incurred 
hypertension and coronary artery disease as secondary to in-
service ionizing radiation exposure and/or use of tobacco 
products.  He contends further that his cataracts, glaucoma, 
and a bladder growth are due to in-service ionizing radiation 
exposure.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 38 U.S.C.A. § 1110, 
1131 (2002).  Service connection also may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and cardiovascular disease 
(including hypertension and/or coronary artery disease) or a 
malignant tumor (i.e., cancer) becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

Where during military service a veteran participated in 
nuclear weapons testing, was involved in the occupation of 
Hiroshima or Nagasaki, Japan, or was a prisoner of war in 
Japan exposed to radiation from atomic bombing, the following 
diseases are presumed service connected if shown following 
service:  leukemia (other than chronic lymphocytic leukemia); 
cancer of the thyroid; cancer of the breast; cancer of the 
pharynx; cancer of the esophagus; cancer of the stomach; 
cancer of the small intestine; cancer of the pancreas; 
multiple myeloma; lymphomas (except Hodgkin's disease); 
cancer of the bile ducts; cancer of the gallbladder; primary 
liver cancer (except if cirrhosis or Hepatitis B is 
indicated); cancer of the salivary gland; cancer of the 
urinary tract (to include the kidneys, renal pelves, ureters, 
urinary bladder, and urethra); bronchio-alveolar carcinoma; 
cancer of the bone; cancer of the brain; cancer of the colon; 
cancer of the lungs; and cancer of the ovary.  38 U.S.C.A. 
§ 1112 (West 2002); 38 C.F.R. § 3.309 (2007).

Service connection also may be granted for the following 
diseases where the veteran was exposed to any source of 
ionizing radiation:  all forms of leukemia, except chronic 
lymphatic (lymphocytic) leukemia; thyroid cancer; breast 
cancer; lung cancer; bone cancer; liver cancer; skin cancer; 
esophageal cancer; stomach cancer; colon cancer; pancreatic 
cancer; kidney cancer; urinary bladder cancer; salivary gland 
cancer; multiple myeloma; posterior subcapsular cataracts; 
nonmalignant thyroid nodular disease; ovarian cancer; 
parathyroid adenoma; tumors of the brain and central nervous 
system; cancer of the rectum; lymphomas other than Hodgkin's 
disease; prostate cancer; and any other cancer.  Bone cancer 
must have become manifest within 30 years after exposure, 
leukemia may become manifest at any time after exposure, and 
posterior subcapsular cataracts must have become manifest six 
months or more after exposure.  Other listed diseases must 
have become manifest five years or more after exposure.  
Other claimed diseases may be considered radiogenic if 
supported by competent scientific or medical evidence.  
38 U.S.C.A. §§ 501, 1110, 1112, 1131 (West 2002); 38 C.F.R. 
§§ 3.303(d), 3.311 (2007).

Finally, for claims received by the VA after June 9, 1988 (as 
in this case), a disability or death will not be considered 
service connected on the basis that it resulted from injury 
or disease attributable to the veteran's use of tobacco 
products during service.  For the purpose of this section, 
the term "tobacco products" means cigars, cigarettes, 
smokeless tobacco, and roll-your-own tobacco.  38 U.S.C.A. 
§ 1101 (West 2002); 38 C.F.R. § 3.300 (2007).

The Board finds that the preponderance of the evidence is 
against the veteran's claims of service connection for visual 
impairment, for hypertension or coronary artery disease, each 
including as secondary to in-service ionizing radiation 
exposure or use of tobacco products, for cataracts as 
secondary to in-service ionizing radiation exposure, for 
glaucoma, including as secondary to in-service ionizing 
radiation exposure, or for a bladder growth as secondary to 
in-service ionizing radiation exposure.  The veteran's 
service treatment records do not show the presence of any of 
his claimed disabilities at any time during active service.  
While the veteran's blood pressure was elevated slightly on 
enlistment physical examination in May 1958, all blood 
pressure measurements taken during the remainder of the 
veteran's active service were within normal limits.  
Moreover, while the veteran was treated for what was 
described as "conjunctivitis versus an insect bite" in 
January 1964 during his second period of active service, 
physical examination of the left eye showed the pupil, 
cornea, and sclera were within normal limits with no evidence 
of any "visual impairment."  That episode was acute and 
transitory in nature and resolved without residual 
disability.  Significantly, clinical evaluation of the 
veteran at his final separation physical examination in 
October 1965 was unremarkable and no pertinent diagnoses were 
noted.  

The earliest clinical indication of the presence of any of 
the veteran's claimed disabilities is in records dated in 
2003, almost 40 years after his discharge from service, when 
both hypertension and coronary artery disease were noted.  
The other claimed disabilities first were noted between 2004 
and 2006, many years following the veteran's final discharge 
from service.  Significantly, none of the veteran's post-
service treating physicians have attributed any of his 
claimed disabilities to active service, to include in-service 
exposure to ionizing radiation.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The veteran argues that his current hypertension and/or 
coronary artery disease are the result of in-service exposure 
to ionizing radiation.  Neither of these disabilities falls 
within the regulations governing presumptions for veterans 
who were exposed either to atmospheric testing or ionizing 
radiation, however.  Nor is there any evidence that the 
veteran was exposed to ionizing radiation at any time during 
active service.  In September 2005, the National Personnel 
Records Center indicated that a DD Form 1141 (Chronic 
Exposure to Ionizing Radiation) was not part of the veteran's 
service personnel records.  While the veteran suffers from 
cataracts, there is no indication that those cataracts are 
the "posterior subcapsular cataracts" for which service 
connection may be granted on a presumptive basis based on in-
service exposure to ionizing radiation.  See 38 C.F.R. 
§ 3.311 (2007).

The veteran also argues that his current "bladder mass" is 
cancer of the urinary tract and/or urinary bladder cancer for 
which service connection may be granted on a presumptive 
basis where there is evidence of in-service exposure to 
nuclear weapons testing and/or other forms of ionizing 
radiation.  See 38 C.F.R. § 38 C.F.R. § 3.309, 3.311 (2007).  
To date, however, there is no evidence that the veteran has 
any disability due to cancer of the urinary tract or bladder 
cancer.  Rather, the pertinent evidence of record shows that 
the veteran's "bladder mass" is a benign inverted papilloma 
in the area of the trigone with no evidence of any malignant 
cytology on urinary bladder wash.  

Turning to the claim of service connection for "smoking 
addiction," the Board observes that this claim was received 
on November 16, 2004.  As noted above, however, for all 
claims received by VA after June 9, 1998, a disability is not 
to be considered service connected on the basis that it 
resulted from injury or disease attributable to the veteran's 
use of tobacco products during service.  38 U.S.C.A. § 1103 
(West 2002); 38 C.F.R. § 3.303 (2007).  Accordingly, the 
Board finds that the veteran's claims for service connection 
for "smoking addiction" and for hypertension and heart 
disease based on in-service use of tobacco products, are 
precluded by law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Finally, the Board notes that, in reaching this 
determination, it reviewed all of the evidence in the 
veteran's claims file, including his multiple contentions, 
service treatment records, and both VA and private treatment 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis in this 
decision focused specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  As 
the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for "smoking addiction" is 
denied.

Entitlement to service connection for visual impairment is 
denied.

Entitlement to service connection for hypertension as 
secondary to in-service ionizing radiation exposure and/or 
use of tobacco products is denied.

Entitlement to service connection for coronary artery disease 
as secondary to in-service ionizing radiation exposure and/or 
use of tobacco products is denied.

Entitlement to service connection for cataracts as secondary 
to in-service ionizing radiation exposure is denied.

Entitlement to service connection for glaucoma, including as 
secondary to in-service ionizing radiation exposure, is 
denied.

Entitlement to service connection for a bladder growth as 
secondary to in-service ionizing radiation exposure is 
denied.



	                        
____________________________________________
	MICHAEL T. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


